Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
In accordance with MPEP § 2143.03, all claim limitations have been considered by Examiner and Claims 1-10 are deemed allowable over the prior art.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  the limitations set forth in independent Claims 1 and 10 regarding a separator configured such that a gas outlet is disposed above a screen to discharge the separated blow-by gases, and wherein the drain hole and the gas outlet are arranged above and below the screen, respectively, to be vertically aligned and face each other, in combination with the remaining limitations set forth respectively in Claims 1 and 10, are not disclosed nor taught by the prior art.
Concerning the closest prior art, KR 101720557 B1 to Inzi Controls Co. Ltd. (herein “Inzi ‘557”) discloses a separator for an internal combustion engine that separates evaporative engine oil from blowby gas generated during engine operation (see paragraph [0012]), wherein the separator includes a filter device (300) configured to receive oil-containing blow-by gases from an engine and to separate at least a portion of oil from the oil-containing blow-by gases (see paragraphs [0012] and [0031]), wherein the oil-containing blow-by gases are generated by the engine (see paragraph [0012]), a 
However, neither Inzi ‘557 nor the related prior art anticipates or renders obvious the separator as claimed, namely a separator having a gas outlet is disposed above a screen to discharge the separated blow-by gases, and wherein the drain hole and the gas outlet are arranged above and below the screen, respectively, to be vertically aligned and face each other.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G MOUBRY whose telephone number is (571)270-5658.  The examiner can normally be reached on M-F 10AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GRANT MOUBRY/Primary Examiner, Art Unit 3747